 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch allegations be dismissed.As to affirmative relief,I shall not direct that thecustomary notice to employees be posted.It is undisputed that pursuant to the abor-tive settlement agreement heretofore described,Respondent has already posted anotice to its employees stating,inter alia,that it would not interferewith theorganiza-tional rights of its employees and that it would not interrogate its employees concern-ing the Guild.Under these circumstances,itwould be an idle gesture to require asecond posting of a virtually identical notice.SeeN.L.R.B.v.National BiscuitCompany,185 F. 2d 123 (C.A. 3). The remedial purposes of the Act will besufficiently served in the instant case by the entry of a cease-and-desist provision.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1. Journal Gazette Company is an employer within the meaning of Section 2(2)of the Act and is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.American Newspaper Guild,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating its employees,the Journal Gazette has interfered.with,restrained,and coerced its employees within themeaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and(7) of the Act.5.Respondent has not engaged in other unfair labor practices as alleged in thecomplaint.[Recommendations omitted from publication.]InternationalHod Carriers,Building and Common Laborers'Union of.America,Local No. 41,AFL-CIOandCalumet Con-tractors Association and George DeJong.Case No. 13-CC-20L.February 10, 1961DECISION AND ORDEROn June 14, 1960, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not: engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the General Counsel's exception and adoptsthe findings of the Trial Examiner only to the extent consistentherewith.130 NLRB No. 17. INT'L IBOD CARRIERS,ETC., LOCAL NO. 41, AFL-CIO79The complaint alleged that Respondent violated Section 8(b) (4)(C) of the Act by picketing Calumet Contractors Association,hereincalled the Association,and George DeJong, herein called DeJong, inorder to force them to recognize and bargain with Respondent as rep-resentative of their employees,at a time when another labor organi-zation had been certified as representative of such employees.TheTrial Examiner concluded that the picketing did not have as anobject the seeking of such recognition or bargaining rights by Re-spondent,and therefore was not violative of Section 8(b) (4) (C).We do not agree.The essential facts are not in dispute.On August5, 1958, ChristianBuilding Trades, Local 12, Christian Labor Association of the UnitedStates, was certifiedby theBoard as collective-bargaining representa-tive of employees of members of the Association.DeJong is a mem-ber of the Association.Respondent herein, while disclaiming an in-terest in representing the employees involved, intervened in therepresentation case to contest the appropriateness of the unit. Sevenother craft unions intervened for the same purpose.On October 28, 1958, DeJong commenced work under a contract toerect a church in Hammond,Indiana.DeJong subcontracted most ofthe work.On November 3, 1958, Respondent commenced picketingthe church site.Picketing continued thereafter from 8 a.m. to 4:30p.m., Monday through Friday,until June 5, 1959. It was ended by aninjunction.From November 4, the legend on the picket sign read:NOTICE TO PUBLICThe work being performed bythe followingcontractor isnot being done by qualifiedBUILDING TRADESCRAFTSMENThe prevailingrate of pay &conditions are not being metThis notice is addressed onlyto the general public & notto the employers or employeeson the jobGEO DeJONG REMPLOYER MEMBERS OF THECALUMET CONTRACTORS ASS'NLABOR UNION #41AFL-CIO 80DECISIONSOF NATIONALLABOR RELATIONS BOARDIn addition to the picket sign legend, the Respondent also dis-tributed a "handbill," which read :NOTICE TO THE PUBLICThe sole purpose of patrolling this job site is to alert the publicthat the work being performed is not being done by qualifiedBUILDING TRADES CRAFTSMEN. It is to inform the pub-lic that the prevailing rate of pay and conditions are not beingmet on this job.THIS NOTICE IS ADDRESSED ONLY TO THE PUBLICIT IS NOT ADDRESSED TO ANY EMPLOYER OR TOANY EMPLOYEES. There is no intent or attempt to induce orencourage any employees of any employer to engage in a refusalto work, transport or otherwise handle or work on any goods,materials, etc.No one is requested to cease performing any serv-ices.No one is requested to cease doing business with any person.There is no intent to have any particular work assigned to any-one, nor is there an intent to seek recognition or to startbargaining.We believe that the people residing in this area should befamiliar with what is going on and that is the sole purpose of thepatrolling.LOCAL 41 INTERNATIONAL HODCARRIERS, AFL-CIO.The work on the project was suspended from early November 1958untilMarch ,12, 1959; due mainly to inclement weather.During thisperiod there was a picket at the jobsite.After work resumed a picketwas present at all times during working hours, Monday through Fri-day.The picket generally remained in a car parked near the entranceto the construction area, 'but left- the. car to patrol whenever persons,including subcontractors' employees, approached the job.Respondent's president testified that there would have been nopicketing had the Association and DeJong met the prevailing ratesof R pay and conditions, and that Respondent's purpose in picketingwas to obtain such prevailing rates and conditions on all jobs.Hefurther testified that the handbill was given to the picket to pass outto any person approaching the job who might wish to know what wasgoing on, and that there was no other distribution by Respondent ofthe handbill, or other form of advertising concerning the Respond-ent's purpose in picketing.It was stipulated by the parties that Respondent did not requestrecognition or demand bargaining of DeJong or the Association, orof any members of the Association, as the representative of employees.(A) The Trial Examiner assumed, without deciding, that Re-spondent induced employees by virtue of its picketing. It is clear, INT'L HOD CARRIERS, ETC., LOCAL NO. 41, AFL-CIO81and we find that the picketing constituted inducement.' The mainte-nance of a picket line before employee entrances-the literal appealof picket signs notwithstanding-constitutes an act of inducement orencouragement of employees, who must perform services behind thepicket line, to engage in a concerted refusal to perform services fortheir employer; and such picketing-whether or not it results in astrike or concerted refusal to work by employees-is within the reachof Section 8 (b) (4) of the Act, if directed to one of the objectivestherein prohibited.2(B) In connection with the question of Respondent's object in sopicketing, the Respondent asserts that since its picketing was solelyfor the purpose of informing the public that DeJong and the Associa-tion were not meeting prevailing rates of pay and conditions; andthat it did not want, nor did it ever request, recognition or bargainingfrom either DeJong or the Association, it did not have an objectiveproscribed by Section 8 (b) (4) (C) of the Act. In support of this as-sertion, Respondent contends that the proscribed object-recognitionor bargaining -of Section 8 (b) (4) (C) has reference to an appropriatebargaining unit; that the certified unit herein is inappropriate, aposition consistently taken by Respondent; and that Respondent hasno interest in representing employees in such a unit.We cannot ac-cept this contention.'While, clearly, no express demand for recognition or bargainingwas made, it is equally clear that one of the objects of Respondent'spicketing was to force DeJong and the Association to meet the "pre-vailing rate of pay and conditions" for the area. It is well estab-lished that a union's picketing for prevailing rates of pay and condi-tions of employment constitutes an attempt to obtain conditions andconcessions normally resulting from collective bargaining, and con-IThere is evidence in the record showing that the picket would approach and engage inconversation with employees of subcontractors as they came up to the jobsite;that onone occasion the picket left the front of the site and went to the rear to speak with atruckdriver hauling in supplies,and noted the name and address on the truck,and thatsomeemployees approached by the picket did not go to work, that some went on to work,worked a short while,left, then returned later and continued working.There is, however,no evidence concerning the subject of the conversations between the picket and suchemployeesThere is evidence,moreover,that on another occasion the employees of asubcontractor engaged in conversation with Respondent's president,and when they askedabout working,were told it "was their prerogative"An official of the subcontractor thenspoke to Respondent's president,and shortly thereafter told Delong that the subcontractorwould not work on the church job.We notethese events, but we do not deem it necessary to pass upon,or decide, theirlegal effect,in view of our decision herein that employees were induced by virtue ofRespondent'spicketing.2 District Lodge No 24, International Association of Machinists,AFL-CIO (IndustrialChrome Plating Co ),121 NLRB 1298, 1300;Knit Goods li'orkere'Union,Local 155,International Ladies'Garment Workers'Union, AFL-CIO (James Knitting Mills, Inc ),117 NLRB 1468,1469;United Brotherhood of Carpenters d Joiners of America, LocalUnion No978,AFL-CIO, et at,120 NLRB 610, 6183To the extent that Respondent's defense is based upon the alleged inappropriateness ofthe certified unit, it is plainly without merit597254-61-vol. 130-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDstitutes an attempt by the union to force itself on employees as theirbargaining agent.'Respondent's disclaimer of interest in the bar-gaining unit, indeed its affirmative statement that it would never bar-gain in such a unit, is, therefore, in the circumstances here present,an inadequate defense; for despite Respondent's disclaimer, the pick-eting necessarily had as its ultimate end the substitution of Respond-ent for the Christian Labor Association, the certified bargainingagent.It is immaterial, moreover, that Respondent may have hadother objects since recognition or bargaining need not be the soleobject of the picketing to be violative of Section 8(b) (4) (C). It issufficient if an object of the picketing be one proscribed by Section8 (b) (4) of the Act.'We conclude, therefore, contrary to the Trial Examiner, that thepicketing of the DeJong construction site by Respondent was in-tended to induce and encourage the employees of DeJong, the em-ployees of members of the Association, as well as employees of otheremployers, concertedly to refuse to perform employment services fortheir employers, with an object of forcing or requiring DeJong andthe Association to recognize and bargain with Respondent at a timewhen another labor organization had been certified by the Board asthe representative of the employer's employees.We therefore findthatRespondent has engaged in conduct proscribed by Section8(b) (4) (C) of the Act.THE RE18TEDYHaving found that the Respondent has violated Section 8 (b) (4) (C)of the Act, as amended, we will order that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.Calumet Contractors Association, Hammond, Indiana, engagedin, and during all times material was engaged in, commerce within themeaning of Section 2 (6) and (7) of the Act.2.George DeJong, Lansing, Illinois, is engaged in, and during alltimes material was engaged in, commerce within the meaning of Sec-tion 2 (6) and (7) of the Act.*AutoTradesCouncil ofSeattle,etat, andWest Seattle Dodge,Inc , et at,125 NLRB729;Industi sal Chrome Plating Co.,supra,1300,Francis PlatingCo,109 NLRB 35;Petrie's, an Operating Division of Red Robin Stores, Inc,108 NLRB 1318The instantcase is distinguishable from RadioBroadcast Technicians,etc (WKRG-TV, Inc.),123NLRB 507, an 8(b) (1) (A) case, upon which the Trial Examiner relies and RespondentcitesThere,unlike here, the union was not seeking to impose rates of pay and condi-tions of employment upon the employer or its employees after a representation electionwas concluded in which another labor union was certifiedThere the union's effort wasdirected toward preserving relations with other employers whose employees it represented.Moreover, it advertised this objective to the public and directly to advertisers.5N L R B.v.Denver Building and Construction Trades Council, et at,341 U.S. 675,688, 689 INT'L HOD CARRIERS, ETC., LOCAL NO. 41, AFL-CIO833. International Hod Carriers, Building and Common Laborers'Union of America, Local No. 41, AFL-CIO, and Christian BuildingTrades Local 12, Christian Labor Association of the United States,are labor organizations within the meaning of Section 2 (5) of the Act.4.By picketing Calumet Contractors Association and George De-Jong, and by inducing and encouraging the employees of DeJong, theemployees of members of the Association, and the employees of otheremployers to concertedly refuse to perform employment services fortheir employers, with an object of forcing or requiring DeJong andthe Association to recognize and bargain with it at a time when an-other labor organization had been certified by the Board as repre-sentative of the said employers' employees, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Sec-tion 8 (b) (4) (C) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, International HodCarriers, Building and Common Laborers' Union of America, LocalNo. 41, AFL-CIO, its officers, representatives, agents, successors, andassigns, shall :1.Cease and desist during the effective period of the certificationissued by the National Labor Relations Board on August 5, 1958, inCase No. 13-RC-5479 (not published in NLRB volumes), or any othercertification by the Board, other than one to Respondent, from en-gaging in, or inducing and encouraging the employees of members ofCalumet Contractors Association and of George DeJong to engage in,a strike or a concerted refusal in the course of their employment, touse, manufacture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or to perform services,where an object thereof is to force or require Calumet Contractors As-sociation and George DeJong to recognize or bargain with Respondentas the representative of any employees of members of Calumet Con-tractors Association and George DeJong in the collective-bargainingunit covered by such certification.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post immediately in its business offices, copies of the notice at-tached hereto marked "Appendix." 6Copies of such notice, to befurnished by the Regional Director for the Thirteenth Region, shall,0In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by an official representative of Respondent,be posted by it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.Upon request of the aforesaid Regional Director, Respondent shallsupply him with a sufficient number of copies of said notice for postingby Calumet Contractors Association and by George DeJong, if theybe willing, in their respective offices where notices to employees arecustomarily posted.(b)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of the Decision and Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE TO OUR MEMBERS AND EMPLOYEES OF GEORGE DEJONGAND THE CALUMET CONTRACTORS ASSOCIATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify all our members and the employees ofGeorge DeJong and Calumet Contractors Association, that :During the effective period of the certification of employeerepresentative issued by the National Labor Relations Board onAugust 5, 1958, in Case No. 13-RC-5479, or any other certificationof a labor organization, other than one to ourselves, we will notengage in, or encourage the employees of members of CalumetContractors Association and of George DeJong to engage in, aconcerted refusal in the course of their employment, to use, manu-facture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform serviceswhere an object thereof is to force or require Calumet ContractorsAssociation and George DeJong to recognize or bargain with usas the representative of any employees of members of CalumetContractors Association and of George DeJong in the collective-bargaining unit covered by such certification.INTERNATIONALHODCARRIERS,BUILDING ANDCOMMON LABORERS'UNION OF AMERICA,LOCAL No. 41, AFL-CIO,Labor Organization.Dated----------------By---------------------=---------------(Representative)(Title)This notice must remain posted for 60 days fromthe datehereof,and must not be altered,defaced, orcovered byany other material. INT'L HOD CARRIERS, ETC., LOCAL NO. 41, AFL-CIO85INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner in Chicago,Illinois, on April 5 and 6, 1960.The sole issue litigated was whether InternationalHod Carriers, Building and Common Laborers' Union of America, Local No. 41,AFL-CIO (herein called Respondent or Respondent Union), violated Section8(b)(4)(C) of the National Labor Relations Act, as amended (herein calledthe Act).'After the hearing the General Counsel and the Respondent filed briefswhich the Trial Examiner has considered.Upon the entire record, and from his observations of witnesses, the Trial Examinermakes the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSINVOLVEDCalumet Contractors Association is an association composed of general contractorsand subcontractors who are engaged in the building and construction industry inthe vicinity of Hammond, Indiana. In the course and conduct of their businessoperations the Association's members, annually, purchase over $50,000 worth ofmaterials and supplies which are shipped to said members in the State of Indianafrom points outside of said State.George DeJong is a general contractor and a member of the Calumet ContractorsAssociation.His principal office is located in Lansing, Illinois. In the course andconduct of his business operations during 1958 DeJong rendered services outsideof Illinois valued at approximately $50,000.No jurisdictionalissue, is involved herein.The evidence adduced reveals that theabove-mentioned employers are engaged in business affecting commerce within themeaning of Section 2(6) of the Act and that the Board's requirements for the asser-tion of jurisdiction have been satisfied.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent and Christian Building Trades Local 12, Christian Labor Associationof the United States, are labor organizations within the meaning of Section 2(5) andSection8(b) (4) (C) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssueOn August 5, 1958, ChristianBuildingTrades Local 12, Christian Labor Asso-ciation of the United States (herein called Local 12), was certified by this Board asthe collective-bargaining representative for the following employees of the CalumetContractors Association:All employees of the employer in Indiana and Illinois, including craft journey-men and apprentices, laborers, machine operators, and truckdrivers, but ex-cluding office clerical employees,professional employees,guards, and supervisorsas defined in the Act.In the fall of 1958, George DeJong was awarded a contract to erect a church inHammond, Indiana.About thesame time that construction commenced Respondentcommenced picketing the constructionsite.The issue herein is whether an objectof this picketing was forcing or requiring the Calumet Contractors Associationand its members, including George DeJong, to recognize or bargain with Respondentas the representative of the employees in the unit set forth above in the face of thecertification previouslymentioned.2be an unfairlabor practice for alabor organi-zation or its agents-(4) (i) to engage in, or to induce or encourage any individual . . .to engage In, a strike or a refusal in the course of his employment to use, manufacture,process . . . or work on any goods . . . or to perform any services; or (ii) to threaten,coerce,or restrain any person . . . where in either case an object thereof is : . . .(C) forcing or requiring any employer to recognize or bargain with a particular labororganization as the representative of his employees if another labor organization has beencertified as the representative of such employees . . .aThe complaint alleges that the picketing induced and encouraged employees of GeorgeDeJong, the Association, and of other employers to engage in a strike or concerted re-fusal to work or handle goods and materials and that an object of said picketing was to 86DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The factsIn April 1957 Local 12 filed a petition with the Board seeking to be certifiedand designated as the collective-bargaining representative for the employees in theunit set forth above.During the course of the representation proceedings Respond-ent intervened for the limited purpose of contesting the appropriateness of the unitand contended that the unit was inappropriate on the grounds that(1) it is notsupported by a multiemployer bargaining history and (2)itwould join variousbuilding trade craftsmen in the same unit.Respondent disclaimed any interestin representing the employees involved and asked for dismissal of the petition onthe grounds noted above.The Board rejected Respondent's contentions(see Direc-tion of Election in Case No. 13-RC-5479, not published in NLRB volumes) and,as noted above, subsequently (on August 5, 1958) certified Local 12.In the fall of 1958 George DeJong was awarded a contract to erect a church inHammond, Indiana. The construction site was at 167th Street and Bering AvenueinHammond which was across from the Woodmar Shopping Center-a largeshopping area directly across the street from the construction site.The shoppingcenter's exit driveway was so located that a patron leaving the shopping center wouldbe facing the construction site.Construction of the church commenced on October28, 1958. It was completed in August 1959.3George DeJong performed thecarpentry work with his own employees and the specialized work, such as masonry,and plumbing, through subcontractors.On November 3 or 4,1958,Respondent commenced picketing the constructionsite.Thereafter, the picketing occurred Monday through Friday, from 8 a.m. to4:30 p.m,until June 5, 1959, and was at all times peaceful picketing by "one-manpicket."The legend on the picket sign read:NOTICE TO PUBLICThe work being performed bythe following contractor isnot being done by qualifiedBUILDING TRADESCRAFTSMENThe prevailing rate of pay &conditions are not being metThis notice is addressed onlyto the.general public & notto the employers or employeeson the jobGEO DeJONG &EMPLOYER MEMBERS OF THECALUMET CONTRACTORS ASS'NLABORERS UNION #41AFL-CIOIn addition a "handbill" was distributed.4The handbillreads asfollows:NOTICE TO THE PUBLICThe sole purpose of patrolling this job site is to alert the public that the workbeing performed is not being done by qualified BUILDING TRADES CRAFTS-force or require the Association and its members,including George DeJong, to recognizeand bargain with Respondent "as the representative of the Association's employeeswithin the certified unit [set forth above], notwithstanding the fact that Local 12 hasbeen, and is, certified as the exclusive bargaining representative of such employees" andthat by the picketing Respondent violated Section 8(b) (4) (C) of the Act,8During the winter months work was suspended, in the main,because of inclementweather.4 George DeJong testified that he did not observe the picket distributing the handbillsbut that upon request the picket gave him (DeJong) copies which he (DeJong) dis-tributed to his own employees and to subcontractors and that the plumbing contractordistributed the handbill among his employeesGeneral Counsel witnesses Joseph VanKeppel and Gilbert Lyzenga testified they were at the construction site on several occa-sionsbut that they never observed the picket passing out handbills.General Counselwitness VirgilWyncoop (president of Respondent) testified that he saw the picket dis-tribute 15 or 20 handbills and testified further in such a manner as to leave an inferencethat the picket distributed several hundred of these handbills. INT'L HOD CARRIERS,ETC., LOCAL NO. 41,AFL-CIO87MEN. It is to inform the public that the prevailing rate of pay and conditionsare not being met on this job.THIS NOTICE IS ADDRESSED ONLY TO THE PUBLIC IT IS NOTADDRESSED TO ANY EMPLOYER OR TO ANY EMPLOYEES. Thereis no intent or attempt to induce or encourage any employees of any employerto engage in a refusal to work, transport or otherwise handle or work on anygoods, materials,etc.No one is requested to cease performing any services.No one is requested to cease doing business with any person.There is nointent to have any particular work assigned to anyone,nor is there an intent toseek recognition or to start bargaining.We believe that the people residing in this area should be familiar withwhat is going on and that is the sole purpose of the patrolling.LOCAL 41 INTERNATIONAL HOD CARRIERS,AFL-CIO.Joseph Van Keppel testified that on March 18, 1959, when a plumber and helperfrom Hillbrich&Connor(a plumbing contractor)arrived at the construction sitethe picket got out of his car and put on his sign and talked to the plumber.VanKeppel did not overhear the conversation.It is not clear from Van Keppel'stestimony(which is the only evidence concerning this matter)what happened next.Apparently the picket returned to his post, the plumbers left the jobsite, and thenreturned in about 45 minutes and picked up their tools and again left the jobsite.Van Keppel testified that on March 19, when a delivery truck parked near therear of the construction site the picket went from the front of the site to the rear andmade notes on a pad of paper (apparently copied the name from the side of thetruck).The truckdriver offered to supply to the picket his (the truckdriver's) namebut the picket said that was not necessary he (the picket)"could find that out any-way."Thereafter the truckdriver unloaded his truck at the construction site.On March 23,1959, the same plumbers who had appeared at the jobsite onMarch 18, returned.Although the picket was there,the plumbers went to work.Following the lunch hour a car drove up to the jobsite and one of the occupants(the occupants were not from Respondent Union)talked to the plumber.Therecord does not reveal what was said. Immediately thereafter the plumbers left thejobsite.On March 25, 1959, the concrete floor slab contractor'semployees arrived toperform work.These employees,some of whom were members of RespondentUnion, asked Respondent's president, who was parked in the shopping center, whatthey should do about going through the picket line and were told that it was theirprerogative to go through.Upon further inquiry these employees were told thatthey would not be fined or punished or penalized in any respect if they crossed thepicket line.Later that morning one of the officials of the concrete floor slab con-tractor asked Respondent's president"What's going to happen if my men go throughthat picket line?" and was told "Absolutely nothing.That's their prerogative.Ifthey want to go through that picket line, they can go." Immediately after this con-versation the official from the concrete floor slab contractor told DeJong"they wouldnot be able to make the deliveries"and then the employees of this contractor leftthe jobsite.The evidence with regard to picketing and to the incidents heretofore outlined isthe only reliable evidence in this record tending to establish "inducement or en-couragement"as those terms are used in Section 8(b) (4) of the Act.At the hearing in this matter it was stipulated that "at no time did Local 41[Respondent herein] make a written or oral request or demand to be recognizedor to be bargained with as the representative of the employees of George DeJong,the Calumet Contractors'Association,or any of the members of said associationfor the bargaining unit covered by the complaint in this case or for any otherbargaining unit."George Delong and Respondent Union's president testified to asimilar effect-that no demands for recognition, to start bargaining,to sign acollective-bargaining agreement,or to employ members of Respondent Union weremade by Respondent Union.CONCLUSIONSAssuming,arguendo,that the conduct outlined above constitutes inducement orencouragement within the meaning of Section 8(b)(4) of the Act, the question fordetermination herein is whether the object of such conduct was"forcing or requiringthe Calumet Contractors Association and its members, including George DeJong 88DECISIONSOF NATIONALLABOR RELATIONS BOARDto recognize or bargain with Respondent Union...If so, a violation of Section8(b)(4)(C) of the Act has been established; otherwise, it has not been proved.5It is apparent that Respondent's conduct had as an object the securing of rates ofpay and other conditions of employment-matters normally sought through col-lective bargaining.However, the mere fact that such matters are normally obtainedas a result of collective bargaining does not mean that this is the only avenue avail-able for such purposes and the section of the Act under consideration does notproscribe conduct aimed at securing rates of pay or other conditions of employment.Itproscribes forcing or requiring an employer to enter into bargaining relationswith or dealings with a particular union despite the fact that another labor organiza-tion is the certified representative for the purposes of collective bargaining. In theinstantmatter Respondent was not seeking recognition and was not attempting tousurp some or all of the functions of Local 12 (the exclusive bargaining repre-sentative).From the evidence adduced it could be argued that Respondent wasattempting to aid rather than infringe upon Local 12's rights.Assuming, however,that the normal, foreseeable result of picketing is to induce a willingness or readinesson the part of an employer to grant recognition such normal, foreseeable consequenceisa rebuttable presumption(Radio Broadcast Technicians, etc. (WKRG-TV),123 NLRB 507) and the evidence adduced herein establishes that the presumptionhas been rebutted.Throughout the course of this matter, including the prior rep-resentation case, Respondent disclaimed any interest in representing the employeesinvolved and informed the parties, the public, the employees involved, and agenciesof the United States Government that it was not seeking recognition or bargainingrights.The only evidence indicative of a desire to meet with and deal with theemployer or employers involved herein is the fact of picketing.However, the appealof the picket sign and the accompanying handbill clearly disclaim any "intent toseek recognition or to start bargaining.'In view of the foregoing, it is believed that the complaint, in its entirety, shouldbe dismissed.[Recommendations omitted from publication.]6The sole issue litigated was whether Respondent violated Section 8(b) (4) (C) andthere is no issue before the Trial Examiner as to whether the aforementioned conduct wasviolative of any other section of the Act.Borden-Sancken CompanyandMilk and Ice Cream Drivers andDairy Employees,Local Union No.23, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica.Cases Was. 10-CA-4449, 10-CA-4449-2, and 10-CA-4477.February 10, 1961DECISION AND ORDEROn October 17, 1960, Trial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practices.Exceptions to the Intermediate Report and supporting briefs werefiled by the Respondent and the General Counsel.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The130 NLRB No. 16.